Title: To James Madison from Tobias Lear, 28 February 1802
From: Lear, Tobias
To: Madison, James


No. 21
Sir,
Cape François, Feby 28th 1802
I had the honor of writing to you on the 12th inst. by Captn. John Rodgers, late of the Navy of the U. States, who sailed from this on the 13h for Baltimore, in the Schooner Nelly. I then acknowledged the rect. of your letter of the 8h of January, which reached my hands on the 30th and also gave as full an account of the disasterous events which had taken place here, as time and circumstances wd. permit. Of that letter I kept no copy, as Captn. R’s departure was so sudden and unexpected as not to allow time for transcribing at the moment, when I was pressed with business which was deeply interesting to the Am. property in this place.
Desireous of giving you a full account of the events which have taken place here, particularly as relating to the Citizens of the U. States, I can do no better than forward a transcript of my diary, in which I have noted such things, as occured relative to the general operation—the interest of the Citizens of the U. States—and my own proceedings. This will be found correct in fact; but in the confusion in which some part of it was noted, it may not be complete in language or arrangement. I shall commence with the Month of February.

Monday Feby 1st: 1802.
This day arrived the Brig Venilia of Baltime.—last from Bordeaux, Capt Houston—And the Schr. Concord, Capt. Sharp of Philada. last from Guadeloupe: These Vessels passed through a Fleet of French Ships of War yesterday, off Monte Christo, bound to this place. I went with Captn. Houston to Genl. Christophe’s who received the intelligence of the fleet with apparent satisfaction. He assured me that no confusion or unpleasant event wd. take place in the town in consequence of the Arrival of the fleet—that the Americans might rest secure as to their persons & property, and that if any doubted the security of the latter, he wd. purchase it and pay them the Cash. The news of the fleet having arrived off the Island, did not create any alarm or confusion in the town.


Tuesday Feby 2d.
In the forenoon the Fleet, consisting of twenty five sail of Ships of War appeard off the Harbour. The wind was fair and sufficient; but they did not attempt to come in. Preparations were making in every part of the Town and at the Forts to oppose them, notwithstanding Christophe’s declarations. About noon a Cutter belongg to the fleet entered the Harbour. The Fort Picolett fired one shot at her in passing. About the same time an Aid of the Admiral was sent from the fleet to communicate with Christophe, and learn his intentions. He brought with him the proclamation of the first Consul and the Genl. in Chf. Leclerc—declarg all the Blacks free—and threateng them with destruction if they made opposition. The Aid, and the Capt. of the Cutter were with Christophe the remainder of the day.
In the evening I went to Christophe’s to endeavor to know his intentions, and to take measures respectg the Americans. He was not within: But one of his Secretaries, assured me, in confidence, and in a way that I could depend upon his information, that the Genl. was determined to oppose the entrance of the Ships—that he had sent expresses into every part of the Country, and that there wd. probably be 15 or 20,000 troops in town before morng when, if the ships shd. enter there wd. be warm work.
I immediately went round to the Americans, and communicated this intelligence to them, advising them to act upon it for the security of themselves and property, with coolness and judgement, so as not to create an alarm, which wd. defeat their purposes: and at the same time sent my son on board the Brig Venilia, for his better security; and that I might feel myself more free to act in case of emergency. The Americans were not inattentive to their situation, and spared no means to get off themselves and such property as they could, in small bulk, on board their Vessels. It was only by bribing the Guards along shore that persons or property could be got off. I again visited the Americans to give them all the aid, advice and information in my power—and abt 10 o’clk went to my own House, where, about midnight, the Mayor and Municipality of the City came with a request that I would accompany them on board the fleet, to endeavour to make some arrangements which might save the lives and property, which wd. be endangered if a conflict shd. take place. I readily consented, both from motives of humanity, and from a desire to learn from the French, what wd. be likely to be the situation of the Americans when they shd. come in. Before they obtained Christophe’s permission to go off, they had presented a petition to him, couched in the most earnest & pathetic language, praying him to give up the Town without opposition, and prevent its destruction. To this he wd. not yield; but gave permission for them to go on board, with the views before mentiond—Accordingly on


Wednesday Feby 3d.
About two o’clock in the morning we embarked on board a Boat belonging to the Ship America, which I had obtained for the purpose, and at the same time the Admiral’s Aid, who had been sent on shore, went off—and the Captn. of the Cutter also went on board his Vessel in the Harbour, and when going on board he requested of me that some of the American boats might assist in towing him out at daylight, if he shd. be permittd to depart. I accordingly sent orders to that effect on board the Vessels; which were complied with, and at the same time I directed that all the Am. Vessels in the harbour shd. be moved as far from the town as possible, to be as secure as they could, against the shot from the forts, if an engagemt. shd. take place; and also to give room for the French Ships to come to, without interruption, on their entrance. This was executed accordingly.
The boat in which I was with the deputation from the Municipality rowed off all night; but as the Ships had stood off at dark, they were not to be seen at daylight. We saw the Cutter come out of the Harbour, and went on board her, where we descried the fleet standing in, and about two o’clk got on board the Admiral’s Ship L’Ocean.
The deputation were recd. by the Genl. in Ch[i]ef, Leclerc, with very warm & vehement language, expressive of his astonishmt. and resentmt. at any intimations of opposing the entrance of the fleet. The deputation assured him they were themselves strongly averse to opposition, and considerd the Fr. as their friends & protectors; but that they had neither power nor influence with Christophe, who commanded the Town. That they had come to pray, if possible, that some arrangt. might be made to save the evils which a conflict wd. produce. They were answerd, that the only terms were held out in the proclamation which had been sent on Shore, confirmg freedom to the Blacks: and added that Christoph’s merits were well known, and, if he continued to conduct himself well, wd. be rewarded, and that this had been communicated to him. And that the fleet wd. go in tomorrow without fail, let the consequen[c]es be what they might.
After this decision was made, I informed the Genl. that I was the Commercial Agent of the U. S. in the Island—and told him my motives in coming off with the deputation. He answerd me with mildness, that the Americans wd. be protected by them in their persons & property, enquird what number of Vessels there were in the Harbour, and advised that the Americans shd. be on board their Vessels. I was urged to continue on board the Admiral’s ship, as my return to the City might involve me in danger if a conflict took place; but I absolutely refused to consult my personal safety, when my duty called me to aid my Countrymen all in my power; and accordingly returned with the deputation.
We reached the City about sun set—and it was agreed, that after the deputation had communicated to Christophe the result of their interview with the Genl.—and shd. have used all their arguments to persuade him not to oppose, I shd. see him and endeavour to enforce their representations. They accordingly went to his House, and after I supposed they had made their communications, I went thither also. I found them still with Christophe, expostulating in the strongest manner, and he declaring, in the most decided tone, that he could put no confidence in their declarations to confirm the freedom of the Blacks—that they me[a]nt to deceive him—that while they were laying off here, a large body of troops had been landed at Fort Dauphin, which had taken the town, and that hostilities having commenced, he should & would oppose the entrance of the fleets—and that the first Gun fired shd be a signal for setting fire to the town. The Deputation told him, they considerd the Inhabitants as victims and that the consequences of opposition must be on his head. They left him in despair. After they were gone he appeard much agitated, and walked several times across the room; before he was composed enough to speak. When I found him a little tranquil, I told him I could repeat to him what he had heard from the deputation—join my entreaties to their’s—and assure him that resistance wd. only bring destruction upon himself as well as the City and the blacks of the Island—that his fair name would be blasted, and the good deeds which he had done in the late affair of Moyes’ insurrection totally obliterated. I also recalled to his mind what he had repeatedly told me, since the first accounts had been recd. that a powerful force was coming to the Island, vizt. That the only condition on his part shd. be that freedom shd. be confirmed to the blacks—That the Island belonged to France and they had a right to take it when they pleased. To these observations he replied—as before, that he had lost all confidence in the professions made—that his resolution was fixed, and nothing could alter it, unless counter orders from Toussaint, who was his superior Officer. Finding it in vain to say more on this subject; I desired to know what the Americans had to depend upon in this critical situation: he observed that as they were not parties in this business they might go on board their Vessels. I told him they were not permitted to do so, unless by stealth or bribery, and then they could not take anything with them. He said he would give me a general passport for them. I desired him to do so, and to include in the passport all the french Inhabitants who would wish to go, particularly women & children, as the American Vessels were ready to receive them, and we shd. feel happy to afford them an assylum. He said he wd. not give the passport tonight, and that at any rate he wd. not include the inhabitants as I had desired; but if I wd. call upon him at 7 o’clk tomorrow morng he wd. give the passport for the Americans. I returned to my House, and from thence went to other Am. Houses; where I was happy to learn that all the Americans exceptg 6 or 7 had gone on board the Vessels with their books & papers, such Cash &c. as they could get off. I put up a small trunk of my most valuable papers, and put a few articles of Clothing in another small trunk, to take on board with me tomorrow morng. The Town is filled with Negro Soldiers; but everything as quiet as could be expected, under such circumstances. Heavy pieces of artillery were planted along the wharves and the landing places in the town.


Thursday Feby 4h.
At daylight this morng I went to Christophe for the order for the Americans to embark; but altho it was an hour sooner than he had told me to call, I found him mounting his Horse. I asked him for the Order—and again beged he wd include in it such of the Inhabitants as wished to go off. He said, he could not return into the house to have an order written; but that he wd. ride to the Wharf, and give orders personally to the Guards to permit the Am. to go off; but that the latter part of my request could not be granted. I returned to my House, and orderd the few things I had put up to be taken down to the wharf, whither I went myself immediately, leaving two blk women & one blk man servants in the House, with orders to save what they could, if plunder should be the order of the day, and to endeavour to save the House from flames if fire shd. be set to the City. In passing through the Town, from Christoph’s to the wharf—a most melancholly scene presented itself—women & children, passing in all directions, in the most distressd condition, to look for a place of safety, without knowing where to find it—and hundreds of the blk women, with whatever they could carry, proceeding out of town in various directions. When I came to the wharf, I found Christophe had not been there; and the Captn. of the Guard declared it wd. cost him his life if he shd. suffer a single person, of any description, to go off without express orders from Christophe. In the mean time my Secretary, Mr. Carré came down with his family, and several others, to get off with me. The Americans had all gone off exceptg a very few, who had determined to continue on shore to the last moment. Finding that Christophe did not come, and reflectg on his conduct & promises of a passport, I was apprehensive that he had determind I shd. not get off: and the Commandant of the place coming by, I applied to him for permission to go off; which, after some time, he granted: And I accordingly embarked with those who were then there, and putting a bribe into the hands of the Captn. of the Guard, desired him to permit such others as might come down there to come off under the permission given to me, which I told him included also those who shd. come in my name. He promised to do all he could. I went on board the Brig Venilia. After I had gone about half an Hour, I was informd that Christophe came down to the guard, and not knowing I had embarked, instead of giving permission, renewed his orders, in the most positive terms, that no one shd. go off, under any pretence whatsoever: before this, another boat load of women & children had been permitted by the Guard to go off, under the arrangement I had made with the Captain.
The fleet lay near the entrance of the Harbour; but the wind so light that they did not attempt to come in.
In the forenoon a report was brought off, that it was the determination of the blacks to destroy the Am. Vessels, and massacre those on board, after they shd. have plunderd the town, if the fleet attempted to come in. The Captains of the Vessels met on board the Vessel in which I was, and we formed the best plan we could, in our circumstances, devise, as there was not an armed vessel in the harbour, either to defend ourselves or escape, in case such an attempt shd. be made.
In the afternoon boats were sent off from the Shore with guards on board, who took out of the Am. Vessels all white frenchmen they could find and carried them on shore. We were informed that most of the Houses had been broken open during the day, and many things plundered.
The wind was so light through the day that the fleet did not attempt to come in.
Just before sunset Two of the Ships of War stood in very near to Fort Picolett, at the entrance of the Harbour. A shot was fired at her from the Fort, which was returned, and a short cannonading took place. The ships stood on across the entrance of the Harbour; but did not attempt to enter. When the firing began at Picolett, the small forts of St. Michael & Belair also fired a number of shot; altho at the head of the harbour and 5 or 6 miles from the Ships. This firing was the signal for begining to set fire to the town and plantations in the plain & neighbourhood, which was immediately commenced. Our situation on board the Vessels gave us a full view of every thing which was done in every quarter. About seven o’clock the City began to blaze, and by ten it appeard to be inveloped in a general flame and exhibited an awful scene of conflagration.
In proportion as the flames extended were the apprehensions of the Americans that the threats of their coming off to destroy the shipping and massacre those on board.
In order to take every precaution to defend our lives in the last extremity, I went on board the Ship America of Philada. (which was the largest in the harbour, and had two Guns) to see, if by resorting to her, from the other Vessels, in case of necessity, we could make any tolerable defence: But I found they had no amunition on board—that the Vessel lay under command of the Guns of the Battery of the town, and that there were no weapons of defence even against boarding.
The only chance now remaining, was to endeavour to get some Troops to be sent in from the fleet in boats, in case the Vessels could not come in, which might serve to defend such of the Vessels as could be towed furtherest from the shore, and as much as possible out of reach of the Batteries. I at once determined to make the attempt to pass Picolett in a boat, and get out to the fleet, to accomplish this object; but it was necessary it shd. be done without communicating my intention to the Americans on board the Vessels, lest if information of it should, by any means get on shore to the blacks, it wd. be a motive for them to hasten the destruction of the Vessels. I accordingly communicated it to Captn Craig, of the America, who agreed to go with me. The boat was manned, and we gave out that I was to visit some of the Vessels laying at a small distance from the America. In passing Picolett, I reconnoitred the fort as well as circumstances would permit, and had reason to beleive, from seeing no lights moving in it, and hearing nothing stiring, that the fort had been abandoned in the evening, when they set fire to the Town; which afterwards proved to be the case. The fleet having stood off in the night, we did not reach the Admiral’s ship ’till after sun rise; when I went on board and communicated my wishes to the Admiral; and added as a stimulus for saving the Am. shipping, that it was probable they would sink them in the harbour, if not immediately prevented, and thereby injure or destroy the port. The Admiral appeard very desireous of doing anything that could promote the object on wh. I came; but observed, that as the wind was springing up, he could get in with his ships sooner than Boats & troops could be sent in, especially as all the boats for landing Troops had gone with some frigates, last night, down to Limbay, (a small place about 20 miles from the Cape) where the Genl. in chief had landed with about 6000 Troops, to march into the Cape from thence. The Ships formed the line as soon as possible; but from the distance from the Harbour (about 2 leagues) and the lightness of the wind, it was noon before we entered—The Admiral leadg the Van, and all prepared for action. But we found Picolett abandoned, as I had supposd; and it was afterwards blown up. The train and match being undoubtedly laid when I passed it. The Am. Vessels were happily safe; for the blacks not having sufficiently gorged themselves with the plunder of the City, had not thought proper to come off to the Shipping.
Troops were immediately landed from the Ships—the town soon cleared of the few straggling blacks who had remained in it till this time—and some Houses saved which were partly consumed. The Americans went on shore with the troops to endeavour to save some part of their property, if it shd. be found unconsumed; but very little or none remaind. Six Am. Houses were saved from the flames; but plundered of all the valuables left in them—viz—Mr Dodge’s—Mess. Hellin & Williams—Mr. Moore’s, Mr. Asbury’s—Messs D’Arcy & Stevensons & Mr. Carty’s. My House was consumed, with all the property I had left in it. I was informed, by the blk women whom I had left there, that it did not seem to have been the intention of the Incendiaries to burn my House; but that about midnight Christophe came there himself and after asking why the House was not burned, ordered it to be done immediately, and stood by until it was in flames, notwithstanding the women used their entreaties with him to spare it.


Friday Feby 5.
At the request of Mr. Dodge, I this day took up my quarters at his House and made arrangements for opening my office. The destruction of the Town is far greater than in 1793. I judge there are not more than 70 houses, of every description, saved. The loss of property is total. It appears that the White Inhabitants were ordered, by Christophe, to go out of the City towards Haut de Cap, with the blacks, when they quitted it. The greater part did so. Some fled to the mountains immediately round the Town, and came in as soon as the French had possession of it. These were fortunate; for of the number, by far the greater part of the whole inhabitants, who were d[r]iven to Haut de Cap, very few have made their escape. The Genl. in Chief came into the City with the troops which had landed at Limbay.
I this day waited upon Genl. Leclerc and presented him my Commission as Genl. Comercal Agent of the U. States for the Island. He read it, and assured me I shd. be received by him in the same capacity, and that as soon as he should establish his office, my Commission shd. be recorded, and in the meantime he desired me to execute the functions, and said I shd. have all the privileges and aid which my Office required: and that all communications he might have occasion to make to the Americans here shd. be through me.


Saturday. Feby 6.
At the request of the Genl. in Chief I this day convened the Am. Merchants at my Office, and chose from among them Mr. Dodge, Mr. Williams, Mr Lewden and Mr Asbury, to go with me to him in order to make arrangements for selling to the Governt. the provisions in the Harbour belonging to the Americans. The Genl. told us the provisions were wanting for the Troops, and that he wd. give a liberal price for them, payable in bills on France at 30 days sight. No price was fixed.


Sunday Feby 7t.
A request was this day made of ten boats to be furnished daily from the Am Vessels in the Harbour (about 35) to assist in landing Troops and stores from the Ships. I called the Captains together on the subject, and went with them to the Commandant of the Port, whose province it was to attend to this business. He there informed the Captains that this request was made as from one friend of another, and that the compliance wd. be considered as a favour, which shd. be acknowledged; but added, that the urgency of their wants made the furnishing of the boats absolutely necessary for them, and that if they were not supplied by a voluntary arrangement, he shd. be obliged to take them for the service. The request appeared reasonable to the greater part of the Captains. Some objected to it in violent terms; but after some time, an arrangement was made to divide the Vessels into two divisions, which should furnish the boats alternately. I find great difficulty in persuading some of the Captains & other Americans to conduct themselves in a friendly manner towards the French.


Monday Feby 8h.
My time constantly occupied in communicating with the several officers who are about establishing their offices, and in making such arrangements respecting the boats &c. as shall be equitable among the Vessels, and satisfactory to all concerned.
The sons of Toussaint who had come from France in the fleet, and appeared to have been treated with every mark of attention by the French, had been sent to their father, on their landing, with letters from the Genl. in Chief; offering him the post of Lieut. Genl. of the Island and an indemnity for what had passed, if he wd. yield to the Governt. and restore peace to the Island.
It is proper to be noted here that Christophe, in all his observations respecting opposing the French, declared that he could not do otherwise, unless ordered by Toussaint; and desired time, before the fleet entered, to hear from him; pretending that he was at a distance from this place; but it was then beleived, and has since been proved, that he was at the time in the City; and he certainly was with the blk troops when the Ships came in.


Tuesday Feby 9h.
My time is constantly occupied in and my attention unremittingly paid to the interest of the Americans here: And, in order to prevent any violent measures being taken to get boats &c., which would fall equally hard on those who are willing to give voluntary aid, as well as on those who refuse, and by which much Am. property wd be destroyed, and perhaps some unpleasant consequences ensue—I am obliged to assume a power, which only the critical situation in which we are, can warrant; and to justify which I shall, if necessary, throw myself upon my Governmt. The Governt. here speak to the Americans only through me—they express the most friendly sentiments towards the Am. and regret that the peculiar & unfortunate circumstances under which they find themselves, in consequence of the destruction of the City, compel them to ask an aid, which it may be inconvenient to the Am. to grant: And as it is my duty, as well as my wish to save the Am. property from injury, and to conciliate the good will of those in whose power we are, and who, by the law of nations, might make use of the property in a way that wd. be destructive to it, if they were obliged to exercise the right; I shall do everything in my power to make things easy, without committing the rights, which, as a Nation, we must adhere to.
I was this evening called upon by Mr. Low an Am. Merchant here, and Captn Furlong of the Brig Spartan, to go with them on board the Admiral to aid them in getting a Certificate of a large sum of money (23,000 dollars) which was taken from the ruins of Mr. Low’s store after the fire, and carried on board one of the French Ships. The Commissay. Genl. of the Fleet, within whose department the business appeared to be, assured the Gentlemen that in the morning he would give them the Certificate they asked; but that before the money was delivered to them, they must give all the evidence that the nature of the case could admit, to shew that it belonged to them. That the decision, on this head, would lay with the Genl. in Chief.


Wednesday Feby 10.
This morning a complaint was made to me by a M. Guilledeau, a respectable Citizen of this place, that Captn. Geo. W. Lee, of the Brig Hope of Connecticut, had taken on board his Vessel a considerable sum of money, the morning after the fire (from the ruins of a House) which belonged to him—that Capt L’s sailors who were aiding in getting the money had given information of it; but that Lee denied the thing in toto. I first ascertained from respectable authority, that Mr. Guillideau had lodged 2500 dollars or more in the House mentioned, the day before the fire—that he had gone upon the ruins and pointed out to the Sailors the spot where he had deposited the trunk containg the money, which the Sailors declared to be the same that they had taken the money from. I sent for Captn. Lee, related to him the circumstances, and beged, if such was the case, that he would restore the money to the owner. He declared there was not a word of truth in it, and that he never knew of a single dollar having been brot. on board his Vessel from the Shore. I told him, that after the complaint made to me, I should feel it incumbent upon me to investigate the matter; and again entreated him, in the most earnest manner, to let me know if it was true, and to have the business settled here; for if it should be proved to be the case, that he had taken the money and refused to restore it, it might bring ruin & disgrace upon himself and cast a stigma upon the Americans in the port, respectg whom reports already began to prevail, that they had taken many things from the shore after the fire, with an intention to keep them for their own use. He solemnly declared the complaint made of him was without foundation, and was ready to meet the investigation. I accordingly repaired on board the Vessel, in about two hours afterwds, (during wh. time Capt Lee remained at my office and I repeatedly urged him, in private, by all that was sacred, to acknowledge and restore the money, if it was on board his Vessel, as I had good reason to beleive was the case) in company with Capt Lee, Mr Guillideau, and Capt Rodgers, who happened to come into the Office as we were going out, and I requested him to accompany us. When on board, I desired Capt Lee to call the Sailors into the Cabin, one by one, that they might be examined seperately. They came in this order, and as there appeard to be marks of fear, from the Captain’s resentment, on some of them, I assured them I wd. secure them from any injury which they might apprehend from declaring the Truth. They all agreed in the leading points—vizt. That They went on shore with Captn. Lee in the morng of the 6h inst.—that they found a considerable quantity of dollars in the ruins of the House mentiond, which they put on board their boat, and threw it under the ceiling of the boat to prevent its being seen before they went off—that Capt Lee assisted them in the business, and went on board with the money, which was taken out of the bottom of the boat, and put into a bucket, handed on board the Vessel, and put in the Cabin by Capt. Lee and the Mate. They all agreed that the Bucket was about ¾ filled with dollars. Two days after this the sailors questioned the Captn. relative to the disposition of the money. He told them, he shd. keep one half for himself and the Vessel, and divide the other half among them, as was customary in privateering. They demanded their share, which he refused to give them until they should leave the port; this caused an altercation, wh. ended in the sailors making the discovery. During the examination Captn. Lee threatend the sailors in a violent manner, which I was often obliged to check. I requested him to question each one, as they were examined apart from each other, and endeavour to shew the inconsistency of their tale, if any shd. appear: He however declined it, only swearing at each one, and declaring that they uttered the most abominable falsehoods. After the examination was gone through; I told Captn. Lee, that from the consistency which appeard in the main points of their evidence; I had but very little doubt of the facts, in my mind: and again entreated him to declare the truth and do justice, as it was not yet too late. He laid his hand upon his breast, and answered in the most serious manner, upon his sacred honor, that there was not a word of truth in any thing the Sailors had declared. Captn. Rodgers made some remarks upon the evidence, which not pleasing Capt Lee, he spoke very harshly to Capt. R. which was on the point of producing a serious quarrel between them; but I soon check’d the business. Capt Lee went upon deck, and immediately sent into the Cabin requesting I wd. come on deck—when there, he took me on one side, and declared that all the Sailors had said was true; but that the money was not now on board his Vessel, he having removed it to another, in order that his sailors shd. have no part of it. I was so astonished at this declaration, after what had passed, that I could scarcely credit it: but upon his repeating it, I ordered him to have the money brought to my office tomorrow morng and delivered up to the proprietor; expressed my detestation of his scandelous Conduct, and left the Vessel.
In the evening Capt Rodgers passing by the Hope heard one of the Sailors cry out for help, and going along side, found one of the men, who had given evidence in the preceding business, very bloody and much bruised by the mate: As the man declared his life was in danger if he staid on board the Vessel, Capt R. took him out, and put him on board his own vessel.


Thursday Feby 11.
This forenoon Capt Lee came to my office and brot. 600 dolls. which he declared was the whole of the money he had taken from the shore. This so illy accorded with the evidence given, that M. Guillideau refused to receive it, unless the whole was produced; but such had been the disgraceful and villainous conduct of Lee, that no further reliance could be placed upon him, and nothing expected from his Candour. The money was left, and Mr. G. afterwards took it away & gave his rect. for it; but still declared he wd. pursue the business further with Capt Lee. Lee complained of Captn R. having taken the man out of his Vessel; but I soon silenced him, by declaring that I took upon myself all the responsibility on that head; and as he had so violently threatened the Sailors when giving their evidence, I shd. be justified in taking all his men from him, if I knew of their being mal-treated in consequence of what had taken place on board his Vessel.
The report of Captn. Lee’s conduct is spread abroad, and has brought reproach on the Amn. Character, and given colour for suspicions that others have been guilty of similar peculation: And, Notwithstanding the glaring villainy of his conduct, there are not wanting some who endeavour to defend it.
Employed part of this day and night in writing to the Secretary of State by Captn. Rodgers who has permission to sail in the morng.



Friday Feby 12.
Deliverd my letters to Captn Rodgers, who saild this morng. His having permission to sail has caused much murmering among the Other Am. Captains, who say they are ready for sea; but not permitted to sail until the forms of clearing from the Custom House can be arranged. On this subject I have written repeatedly to the proper Officers, urging the dispatch of the Vessels wh. are ready to sail. The answer has been that as soon as arrangemts. are made for the regular dispatch of Vessels—they may depart. I presume that Captn R. has recd. this special permission as a favour from the Genl. and Admiral, to whom his conduct on the night of the fire has been represented; and it has been shewn that the lives of several white inhabitants were saved by his humane & intrepid conduct. He kept his own small Vessel near to the town, remained on the shore himself, had his boat passing between the shore and his Vessel with such persons as he could get off during the fire, exposing his own life, in many instances, to imminent danger.
Finding that the conduct of Captn Lee had caused suspicion of the other Vessels having on board articles taken off after the fire, with an intention to keep them from the owners, I wrote a Circular to all the Captains in the port, requesting them to come to my office and make a report of whatever they had on board of this description.


Saturday Feby 13h.
The Captains came to my office and made their reports, agreeably to my request of yesterday, and I immediately forwarded copies of them to the Genl. in Chief & the Admiral, informg them, that if a Store shd. be pointed out to receive these things I wd. order them to be brot. on shore and exposed to the view of every one, that the owners might prove their property and take them away. The Genl. answerd me that this wd. be a victorious answer to any who shd. accuse the Americans of having taken these things with a view of appropriating them to their own use. At the same time, he mentioned in his letter, that an Embargo was laid on all vessels for causes which ought not to alarm the Americans; but that the operations which caused it wd. cease tomorrow. Two Centinels had been placed on board each Vessel, and seals put upon the Hatches, after this conduct of Captn Lee had transpired.
Some of the boats which were to have been furnished this day, were not sent, in consequence of which, the Commandt. of the Port sent to inform me that he must have one for the service from some of the Am. Vessels; but that he wd. not exercise his power of impressing one before he gave me information; and that he wd. require one from such Vessel or Vessels as had not sent their boat. I pointed out the Schooner Eliza Ann of Norfolk, Capt Ross, who had told me this morng, in the most peremptory manner, that he had not furnished his boat, neither would he furnish her for any french —— whatsoever. As his conduct was likely to bring inconvenience upon others who had willingly given the aid required; I did not hesitate to point out his Vessel; especially, as he had been the only Am. Vessel that had had occasion to ask help from the French Ships, which had been instantly given, by furnishing him with an Anchor & Cable, when he had parted his Cable in the harbour, a few days before, in a gust of wind.


Sunday Feby 14.
Employed this day as usual, in hearing and advising in the various complaints made by the Am. Captains & others, whose impatience, & want of reasonable accommodation, creates great difficulties, where none wd. otherwise exist. The total destruction of all public offices—the circumstances under wh. the fleet has entered the harbour, and the business in which the commanders & others are engaged to pursue the blacks and take possession of the Country, make it impossible for them to form immediately the necessary arrangemts. for expediting Vessels; and it is not expected that they will suffer them to sail without some formalities. I find that the conduct of Captn Lee has had a very bad effect in impressing the public mind unfavourably to the Americans.


Monday Feby 15
This day arrived the Schooner Polly, Captn Hart, from Santo Domingo; who informd me, that off that port he was taken by the French Frigate Fraternitie, who took out his men, and put an officer and six men on board him and sent him to this port. I immediately wrote to the General on the subject, requested an explaination of such conduct, and demanded that the Vessel and Cargo shd. be delivered up to the Captain. At the same time, I advised the Captain not to enter his Vessel, or take upon himself any responsibility, until she shd. be delivered to him in form.
In the evening, about nine o’clk, the Genl. in Cheif, sent one of his Aids requesting to see me. When there, he informed me that finding there was no probability of the Americans who had provisions &c. for sale, which were wanted for the army, coming to any terms for them, excepting the most extravagant, he was determined to make an offer, fixing the prices, from which there shd. be no deviation: adding that if these were not complied with he wd. not permit the Vessels to unload or depart. I pressed on the subject every argument favouring the liberty of commerce, and shewing that to let the market be free for every one to sell at the best prices he could, wd. be the means of ensuring plentiful supplies—and that thus fixing the prices wd. bear the appearance of compulsion. He observed that in the situation in wh. he found himself, he shd. be justified, by the law of nations, in taking Vessels and Cargoes and accounting for them to the Governt. of the U. S., as he was in a situation that made the measure necessary; but that he wished to accommodate the Americans, and evince a friendly disposition towards them. After some further observations on the subject, I requested him to give me this determination in writing, which wd. be a justification for those who acted for others to shew that they could do no better. This he declined; but stated the following prices verbally—viz


Flour
12
dollars
p
bbl



Beef
15
"





Pork
24
"

"
and other articles of provision in proportion.


The payments to be ⅕ Cash and ⅘ in bills on France at 60 days sight. He requested I wd. communicate this to the Americans, and let him know the result tomorrow at 3 o’clk.
He told me he had recd. my letter respectg the Schooner Polly, and that she should be released immediately; and added that orders had been given to prevent Vessels going into any ports of the Island excepting this and Port Republican; and that all Vessels found entering any other ports, wd. be sent into one of them, and that it was on this ground that the Polly had been turned hither. He also said he had dispatched a frigate from the fleet off Cape Samana, 15 days ago, to the U. S. with this information, and also that if any Am. Vessels shd. be found bringing military stores of any kind to the Island, even to the two Ports of admission, after this proclamation shd. be made known in the U. S. they wd. be seized and confiscated.
He desired I wd. not commit myself in writing on the subject of the money claimed by Mr Low & Capt Furlong (mentioned on the 9h of feby) by saying it was their property; for it was doubtful; as Mr. Bunel, the treasurer of the Island under Toussaint, had declared that it was money from the Treasury, which had been lodged in the Store of Mr Low, where it was taken from the ruins. That he shd. investigate the matter fully, and call upon the Gentln. for their proofs of property, and if it shd. be shewn to belong to them, every dollar shd. be restored to them. I told him I could not say it was their’s; because I did not know it to be such; but from the information I had recd. and the representation made by the Gentlemen, I beleived it to be their’s.
This day two 74 Gun Ships got on the reef in entering the Harbour—one got off with considerable damage, and the other will be inevitably lost.



Tuesday Feby 16
In the morning I sent a notification to the Am. merchants & Captains who had provisions for sale, to meet at my Office at 2 o’clk to receive the propositions of the Genl. They accordingly met, and the Ordonnateur in Chief of the Army also attended. I laid before them the propositions of the Genl. and informed them of the conversation which had passed between us on the subject. They declined the proposition—and made an offer as follows—


Flour
14
dolls.
p
bbl




Beef
16
"

"




Pork
26
"

"




Biscuit
common
10
dolls
p
Cwt.


Do.
1t
quality
12
"
"
"


Wine
48
dolls.
p
Cask




One quarter of each Cargo to remain at the disposal of the owner. The remainder to be pd. for by the Governt. as proposed viz ⅕ Cash & ⅘ in bills on france at 60 days—To be exempted from import and export duty on the entire Cargo, and to have the liberty to land the dry goods and other Articles not mentioned above, without delay.
Between 3 & 4 o’clk, I went to the Genl.’s with the Ordonnateur Genl. and laid before him the foregoing offers. He rejected them in toto—and declared, in the most positive manner, that he shd. not deviate from his first offer—that the Ams. were desireous of taking undue advantage of their distress—that if they persisted in their extravagant demands he wd. exercise the power which the law of nations gave him, under the present circumstances, and that the Vessels and Cargoes shd. be put in requisition, and that he wd. account for his conduct to his Nation, and leave it to be settled with the Govt. of the U. States. I told him that in case any compulsion was used, I should, as the guardian of the Am. interest here, protest against such proceedings, and leave the result to my Government. He observed that such procedure wd. be correct on my part—that in all his observations he had never an idea of applying to me any reflections, that he respected my Character and my office, as I had always informed him I had no property of my own to dispose of, and had no power over that of my fellow Citizens; but shd. be the organ of his communications with them. He observed that my temperance & prudence had operated with him to avoid any harsh measures: but that if his propositions were not accepted, he must take measures wh. wd. be less favourable to commerce, and which his situation must justify. Adding that shd. the Ams. persist in their extravagant demands—he wd shut every port in the Island against them, however inconvenient it might be to himself. On the other hand, if they were complied with (i e. his offers) he wd. do all in his power to make the intercourse easy and advantageous to them.
I desired him to give orders to the Ordonnateur in Chief to make his propositions in writing, that they might be laid again before the Ams. This he did, and desired that an answer might be given this evening, declaring that this shd. be the last proposition he wd. make. Accordingly the Ordonnateur in Ch[i]ef wrote to me as follows—




“27t Pluviose—An 10.”
“J’ai communiqué, Monsieur, le resultat de la conférence que a en lieu chez vous: le Général en Chef est tres mècontent des propositiones que lui sont fait. Voici les conditiones


“La farine
@
12
gourdes
le barril


“lePorc
"
24
  id


“le Beauf
"
15
  id


“le Biscuit commune
@
8
  id


“le Biscuit 1ier. qty.
"
9
  id


“le Vin

45
  id.


“Un quart payable en argent, le reste en lettres de change sur france a deux mois de vue.
“Si les conditiones ne peuvant convenieu aux negociants, le Général en Chef se trouvera forcè de prendre d’autres meseures moin davantageuse au commerce.
“J’ai l’honneur de vous saluer
“(Signe) ‘Hector Daure.’”




The americans were again convened, when I laid this letter before them, and informed them of the conversation which I had with the Genl. in Chief.
Upon consultation they agreed to accept the conditions; and requested me to write to the Ordonnateur in Chief, which I did as follows—




Citizen Ordonnateur
In answer to the letter which you have done me the honor of writing this day, stating the prices which the Genl. in Chief has fixed &c. &c. I have to inform you that these terms are accepted by the Americans whose names are hereunto subjoined.
I have the honor to be &c.






Wednesday Feby 17h.
I wrote this morning to the Military Chief of the Marine of the Port, informing him, that the Merchants &c. had acceded to the proposals of the Genl. in Chief to sell their provisions to the Governmt. I demanded, in consequence, that the Vessels prepared to sail, should be permitted to depart, that the Seals shd. be taken off the Vessels (many of which had suffered great inconvenience from having their provisions & stores in the hold, under the seals)—that the Schooner Polly shd. be delivered up to the Captn. and that the boats belonging to the Am. Vessels shd. be released from service, that they may aid in discharging their cargoes and prepare for sailing.
To this letter I received no answer—
Mr. Low informed me that he had waited upon the Genl. in Chief respectg the money claimed by himself & Captn Furlong, and had recd. information from him similar to what the Genl. had given to me. The Genl. also added, that as he was about to leave the City, the business wd. be left in the hands of the Colonial Prefect, who wd. get all the evidence on the subject, and have it ready for his decision on his return.


Thursday Feby 18.
I this morng recd. a letter from the Commandt. Laplace, informg me that it was the desire of Genl. Boyer, the Genl. of the Departmt. that the Ams. residing in the City shd. organize themselves as a national guard—that he wd. furnish them with arms and point out their post—that they shd. not be called upon but in case of absolute necessity to defend their property &c.
I convened the Ams. at 4 o’clk, and laid before them this letter. There were about 50 natives and naturalized—they agreed & formed themselves into a company on condition that they shd. be called upon but in case of absolute necessity—that they shd. on no occasion, go out of the City—that they wd. aid in protecting & patroling the City—that they shd. not be divided among other Companies—and that they shd. receive their orders from me only.
This I communicated to the Commandt. laplace, who expressed his entire satisfaction at it.
The Genl. in Chief left the City this morng to commence his campaign—A proclamation was issued yesterday—stating that Toussaint & Christophe had been called upon to surrender themselves within a certain time, which was elapsed, and that they were now outlaw’d.


Friday Feby 19h.
This day the Schooner Lydia Captn Brown sailed for Philada. by special permission. The offices begin to do business—the Vessels which have Cargoes are making their declarations &c. But the forms are yet so little understood, that many difficulties arise. They declare that they have adopted, provisionally, the regulations wh. were in force under Toussaint—and the same duties, vizt—5 pCt. on provisions and articles of the first necessity—and 10 pct. on dry goods importation—and 20 prCt. exportation duty on colonial produce.


Saturday Feby 20.
The business of the offices is getting better arranged; but the seals &c. still remain on the Vessels.


Sunday feby 21.
After flattering myself that the obstacles, wh. had so long obstructed the business of the Vessels, were removed—M. Clement, the Military Chief of the Marine of the port, called upon me, and informed [me], that Upon sending an Officer on board some of the Am. Vessels to see if the articles on board agreed with the declarations made by the Captain, there had been found, on board several Vessels, such a difference between the declarations and the facts, that he had suspended the business of examining until the Captains shd. be called upon to make a further declaration, in which they might state everything on board, independent of the Cargo (which wd. speak for itself from the manifests lodged at the Custom He.) and the stores of the Vessel. That altho’ he had a right to seize the Vessels in which he had found this difference; yet he wished to give them one opportunity more to clear themselves; and requested I wd. again call upon them to that effect; which I promised to do. The ship America, Captn Craig sailed this morng for Philada.


Monday Feby 22d
The Brig Mentor, Captn Girard sailed for Philada. this morng. She touched on the reef in going out; when the boats from the Ships of war immediately went to her aid, without having been called upon, and got her off.
I sent to the Captains to make a further declaration, which they did. I sent those declarations to the Military Chief of the Port, and proposed that an Am. Captn. shd. go with his Officer when the Vessels were examined, that he might be an evidence of the manner in which it was done. To this he readily consented; but observed that it could not be done this day, nor tomorrow; as his Offices were engaged in attendg to the Articles landing from the Ships of War.
This day three sailors belonging to the Brig Hope, Capt Lee, came to me with a complaint, that they had been so badly treated on board in consequence of the discovery they had made of the money, that they could not continue in the Vessel. I ordered them to go on board—do their duty, and that I wd. tomorrow, when I shd. have more time, examine into the business and have justice done them. In a short time they retd. and told me they were forbidden by the mate to come on board, he declaring they had deserted the Vessel when they came on shore to make their complaint. I saw Captn Lee soon afterwards, who told me he had ship’d other men, and wd. not receive them on board or pay them the wages due, or give them their Clothes. I directed him to come to my office tomorrow when the Sailors wd. be there, & I would examine into the business.


Tuesday Feby 23d
Mr. Dawson, an Am. Merchant of this City laid before me a statement of outrageous treatment which he had recd. from the Director of the Customs at his office, where he had gone to clear out a Vessel—That the director had destroyed a Certificate which he had of his having paid the Duties on the Cargo of the Vessel before the fire, and had treated him with personal rudeness, without a⟨ny cause⟩.
I sent a Copy of Mr. Dawson’s letter to the Colonial prefect, and demanded justice to be done to Mr Dawson.
Captn Lee did not appear at my office this day.


Wednesday Feby 24
Captn Lee and the Sailors appeard this day. Upon examining into the affair, it appeard that the Sailors had, in many instances, behaved with great insubordination since the affair of the money on board—and as they were desireous of quitting the Vessel & Capt Lee of getting clear of them—I adjudged that he shd. deliver their Clothes; but that the wages due (a few dollars) shd. be forfeited as a punishment for their conduct. This appeard to be perfectly satisfactory to all parties.
As the business of my office has been very different, since the burning of the City, and in the state of confusion in which we are, from the usual rutine of business in a Consular office—and the customary fees could be no compensation for my exertions, and especially as the constant correspondence with the several offices required extra aid, I determind to appropriate the fees to paying my Clerks &c.—and receive nothing to myself.


Thursday Feby 25.
At noon I went on board the Admirals ship to pay him a Complimentary visit. In the course of conversation I remarked on the delays which the Am. Vessels met with in cleari[n]g out; and particularly, that they found a difficulty in getting their permits from the Admirals Ship, after their other business was finishd. The Admiral assured me that there shd. be no delay from his department, after the Vessels had been expedited from the Shore. As there was now no communication with the other ports of the Island, but through the fleet, I requested permission to send my letters, for other ports, through this Channel; which was readily granted, and the Admiral also assured me he wd. give me any information he shd. receive respecti[n]g the Americans in other parts of the Island.
Mr. Dawson wrote to me this day requesting I wd. withdraw his complaint against the Director of the Customs, as he had come to an understandg with him on the subject of which he had complained. This, I was informed was in consequence of my letter to the Prefect. I sent a copy of his letter to the Prefect.


Friday Feby 26
Complaints of vexatious delays in cleari[n]g Vessels are constantly made, and the irritation of the Captains on that subject is very considerable; but upon an investigation of the business I cannot find that these obstacles & delays proceed from a wish in the officers to harrass the Americans. The deranged state of the Offices—and the ignorance of many of the officers of the specific powers with which they are invested—and the eager and irregular pressing of those who have business to be done at the Offices, create confusion and delay. The vile conduct of Capt Lee of the Brig Hope has caused suspicion of the Vessels having property on board which they do not intend to restore to the owners, and this suspicion is strengthend by insinuations and secret information of persons jealous of, or unfriendly to the Americans.
I had a conversation this day with the Prefect on the subject of the delay of clearg out Vessels. He assigned reasons similar to those which I have stated; but expressed the fullest determination on his part to do everything which could facilitate and expedite the Am. business.
This day arrived the Brig Favorite, Capt John Brown from N. York—had been sent here from Santo Domingo by a French Frigate, which had taken out of him 200 bbls flour & 50 bbls Pork for the use of the Ships on that station, and given him an order to receive at the Cape the price pd. by the Governmt. for those Articles here.


Saturday Feby 27
No american Vessels yet cleared out, from the causes heretofore stated.
Recd. a letter from the Commissary in Chief of the marine, enclosing a declaration made by two of Capt Lee’s sailors that the sum of 1500 dolls. or thereabouts, has been carried on board his Vessel in the manner before stated, and requesting, as it related to an Am. Vessel, I wd. have the business again examined into: and informg that the Vessel wd. not be permitted to sail until it was decided. I accordingly notified the Captn. Sailors & others concerned, to appear tomorrow at my Office.
In the afternoon I was informed that a dispute had taken place between Capt Bodin of the Am Schooner Thomas of Baltimo. and a Lieut. of the Port, in which the latter had struck the former several blows, and afterwards had him arrested. I immediately went to the Office of the Commandt of the Port, where the parties had assembled, and found them in a high state of irritation, and the accounts given by each so different that nothing could be then decided. I made an arrangement to have the matter brot. before a proper tribunal as soon as the evidences could be collected, and there decided accordg to its merits—and in the mean time Capt. Bodin was released from his arrest.


Sunday Feby 28.
No Vessels yet cleared out.
Agreeably to the notification of yesterday, the parties respectg Captn Lee’s affair appeard at my Office—viz Capt Lee, and his mate on the one part, and three of the Sailors on the other: Upon examination it appeared, from the concurrent testimony of the Sailors, that the money was taken from the ruins of the Store, and thrown loosely into the bottom of the boat—that, in order to take it from the boat on board the Vessel, it was put into a bucket, which all the sailors declared was filled with dollars within a finger’s length of the top—and that there was also handed into the Vessel a tin pot about two thirds full of dollars. The Captn & mate acknowledged that the money was conveyed on board the Vessel in the manner stated by the Sailors; but that there was not the quantity of money in the bucket as stated by them. One of the Sailors declared he had measured the distance of the money from the top of the Bucket, when it was handed on board, and found it to be the length of his finger.
The Bucket & tin pot were produced. The Sailors declared that the bucket produced was not the same wh. had been used to take the money from the boat. They said that used was larger. The Captn. Mate & one Sailor, said it was the same.
Accordingly a mark was made in the bucket, at the distance from the top to wh. the sailors had declared it was filled.


To this mark dollars were put into it, and afterwards counted, to the number of
1254.—


Dollars were also put into the tin pot to the highth described



amo[u]ntg to
 160 —


making in the whole
1414.—


Captn Lee has already paid to Mr. Guillaudeu (who claims the money, and whose claim has not been questioned) 600 dolls.—and from the evidence & proceedings before stated, it appears just that he shd. pay him the further sum of 814 dolls.


March 1st. 1802
I have thus, Sir, given the statement of facts as they occurred. Some are unimportant—some personal, and some useful to be known for the general interests of the Citizens of the U. States in this place. It is unnecessary for me to say that the peculiar and critical situation in which I have been placed, during the course of these events, has led me to act in all cases to the best of my judgement, and with a view to preserve the interest of our Citizens, and to prevent, as far as possible, any act which might tend to involve us in a national dispute with the French Republic. If, I have assumed or exercised any power not warranted by the laws of the U. States, I trust that my motives, and the circumstances of the times, will be a justification of my conduct. I expect the censure, and unjust representations of some whose impetuosity I have been obliged to restrain—and of others who wished to shew that the Agent of the U. States could exercise no other powers but these expressly given him by law—and who wd. be pleased to find that they were obliged in no instance to acknowledge him as a public Officer.
Our accounts from the Southern & Western parts of the Island say, that the towns and property there have been generally preserved; but that a greater number of the White inhabitants have lost their lives than in this quarter. The So. part has been generally yielded without a contest. At Port au Pais the French met with a warm reception, and lost about 400 men before they became masters of the place, which was burnt, They afterwards suffered considerably in following the blacks in that quarter. But the black Genl. Maurepas, who commanded there, has since surrendered. The Army of Toussaint is said to be much scatterd, and to have fled to the mountains. The weather has been peculiarly favourable for military operations since the French landed; but they have not been able to prevent an almost universal destruction of plantations in this Northern Department.
I have not been able to obtain any correct account of the fate of Am. property in the South; but I presume, from general accounts, they have been more fortunate in preservi[n]g property then we have been. I compute that the loss of property belonging to Americans in this place, and the debts due to them from individuals who have been ruined, will amount to about eight hundred thousand dollars. Almost all the Vessels in the harbour had landed their imported Cargoes, and had not recd. their returns on board, as this is the Season for the Coffee to be brought in, and for which they were waiting.



March 2d.
This morng saild the Ship Orion, Boyne for Baltime. and the Schooner Alxer.—for Savannah. The Am. Vessels meet with less difficulty at the offices than heretofore. They are getting into some system.
The Vessels sent here from Santo Domingo, are released and put on the same footing with the others, that is, the Govt. takes their Cargoes on the terms before mentioned. If the bills on France are good, they will have cause to be pleased with their sales: for if Govt. had not taken their Cargoes they wd. not have sold for the first cost: as there are not more than one fourth of the inhabitants in the town now, that there was before the fire. All the blacks are gone, and many of the Whites still with them—and no demand for anything for Country consumption.
Such has been the destruction here that ten years will scarcely repair it: But when security & tranquility shall prevail in the Island, I presume the numbers flocking to it from France, will create much business here; and I have no doubt but this will become a place of great activity. The U. S. must furnish the materials for reestablishing the Colony & the Articles of the first necessity for some years.
I say nothing of my own misfortune. I have only lost all, in common with many others; but if I continue here I hope I shall have an opportunity of acquiring something.
I propose making a visit to the U. S. some time this Spring.
The Number of Ships of War at this Island, from the best accounts I can get, is about 35 Ships of the line and 15 or 20 frigates. They have no transports—and no French Merchantmen have arrived. Many are daily expected. A squadron of Ships go soon to France, it is said by way of the U. S. for a supply of provisions &c. The no. of troops brot. out is about 35,000—More are daily expected.
I enclose such proclamations & arrêtês as have been published since the arrival of the fleet &c.
The Genl. in Chief is expected in town Tomorrow. It is said he will remain here until he has made some necessary regulations for the Governt. of the Island. The troops will watch the motions of the blacks, who, tho’ they will not meet the Fr. in the open field—will be for a long time very troublesome in the Mountains—and I imagine will be found more difficult to be completely subdued than was calculated upon.
If the French Bills shd. be good—and particularly if they place funds in Holland & draw upon them, would there not be a facility, by Means of them, in paying the instalmt. due from the U. S. to Holland? It wd. in that case, greatly benifit the Merchants trading here. With sentiments of the purest respect & most sincere attachment, I have the Honor to be, Sir, Your most Obedt. & faithful servt

Tobias Lear
  

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 4). FC docketed by Lear, with his notation: “Begining Feby 1st. endg. March 2d 1802 / First by Brig Fanny Capt. Thompson March 4h. 1802 / Second by Brig Lear—Capt Low March 30th. 1802 viâ Baltimore / of No. 20 there was no copy kept it was sent by Capt Rodgers dated 12 feby 1802.” Minor differences between the RC and FC are not noted. Enclosed proclamations and decrees not found, but filed with the RC are many letters between Lear and French officials.


   The French invasion fleet had sailed from Brest on 13 Dec. 1801 (see David Humphreys to JM, 25 Dec. 1801).


   Napoleon’s 8 Nov. 1801 proclamation promised the inhabitants of Saint-Domingue that “whatever may be your origin, and your colour, you are all Frenchmen, you are all free and equal before God and the Republic.” Leclerc’s letter stated that to doubt Napoleon’s promises “would be criminal” since they “will be faithfully followed” (National Intelligencer, 10 Mar. 1802).


   Lear’s ten-year-old son, Benjamin Lincoln Lear, had accompanied his widowed father to Saint-Domingue (Ray Brighton, The Checkered Career of Tobias Lear [Portsmouth, N.H., 1985], p. 184).


   The mayor of Cap Haitien was César Télémaque, a free black (C. L. R. James, The Black Jacobins: Toussaint L’Ouverture and the San Domingo Revolution [New York, 1963], p. 295).


   See Lear to JM, 27 Oct. 1801.


   Lear interlined “one” above “her” in the RC but did not cross out “her.”


   In the FC, Lear interlined here, “wd. be put in execution.”


   “Friday Feby 5t.” inserted here in FC.


   Limbé.


   FC corrected to read “Saturday Feby 6t.”


   FC corrected to read “Sunday Feby. 7t.”


   Date crossed out in FC.


   See Lear’s 8 Feb. 1802 letter to the American captains requisitioning boats for the use of the French fleet (DNA: RG 59, CD, Cap Haitien, vol. 4).


   Preceding paragraph omitted in FC.


   See Lear’s circular letter of 12 Feb. 1802 to the American captains—requesting them to deliver a list of “any articles on board their Vessels, since the late conflagration”—and a copy of the lists submitted by the captains (ibid.).


   Lear’s dash. On 15 Feb. Capt. E. J. Ross wrote to Lear objecting to his “officiousness” and pointing out that if the French request for boats had “been refused at first by you, we all should have been able ⟨to⟩ attend to our own Business, in the Stead of being perpetually call’d upon as if we were a parcel of Servants to wait on our new Masters” (Ross to Lear, 15 Feb. 1802 [ibid.]).


   Preceding clause omitted in FC.


   Before the invasion the price per barrel of flour was $8, of beef, $10, and of pork, $16 (Lear to John Caldwell, 28 Jan. 1802 [ibid.]).


   “Port au Prince” in FC.


   The National Intelligencer published an 18 Mar. announcement by Pichon that all trade with Saint-Domingue, except to the ports of Cap Français and Port Républicain, was suspended. Vessels attempting to go to other ports or to trade with “the revolted negroes” would be confiscated. A week later the newspaper printed Leclerc’s decree of 17 Feb. declaring Saint-Domingue in a state of blockade and reiterating the information about trade and seizures (National Intelligencer, 19 and 26 Mar. 1802).


   Joseph Bunel had also served as Toussaint’s representative in negotiations with the Adams administration (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:224 n. 3; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:75–76).


   In the FC, Lear interlined here, “he could not suppose me personally interested.”


   This line omitted in FC.



   Parenthetical clause omitted in FC.


   Preceding paragraph omitted in FC.


   Pierre-François-Joseph Boyer (1772–1851) served in the Egyptian and Syrian campaigns and was ordered to Saint-Domingue in October 1801 as chief of staff for the expeditionary army (Dictionnaire de biographie française, 7:106–7).


   Leclerc’s 16 Feb. proclamation outlawing Toussaint and Christophe and promising liberty to the inhabitants of Saint-Domingue was published in the National Intelligencer on 24 Mar. 1802. Leclerc also stated that farm workers who “may have taken up arms shall be looked upon as children who have been led astray.”


   The Lydia arrived at Philadelphia on 16 Mar. It carried the news that the French were marching against the blacks and defeating them. It also carried the information that the French were purchasing provisions at the prices agreed upon on 16 Feb. (National Intelligencer, 22 Mar. 1802).


   See Lear to the American captains, 21 Feb. 1802 (DNA: RG 59, CD, Cap Haitien, vol. 4).


   Words in angle brackets obscured in RC; supplied from FC.


   See William Dawson to Lear, 23 and 25 Feb. 1802, and Lear to Pierre Bénézech, 23 and 25 Feb. 1802 (ibid.).


   Sentence omitted in FC.


   Preceding paragraph omitted in FC.


   When Lear did return to the U.S. it was not for a visit. Relations between the Americans and the French continued to deteriorate, and on 10 Apr. 1802 Leclerc withdrew Lear’s recognition as commercial agent. He left the island for good on 17 Apr. Lear blamed the withdrawal of his authority on reports from Pichon “which have caused disgust with the United States and the citizens thereof” (Lear to JM, 11 Apr. 1802, Unite Dodge to JM, 20 Apr. 1802 [ibid.]).

